Citation Nr: 1027532	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-26 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to December 
2003.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  In September 2009, the Board remanded the 
issue for additional development.  The Board is satisfied that 
there has been substantial compliance with the remand directives 
and it may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDING OF FACT

A chronic disability of either knee did not have its onset during 
active service or result from disease or injury in service.


CONCLUSION OF LAW

Service connection for a bilateral knee disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in August 2004 and March 2006, and the 
claim was readjudicated in a July 2006 statement of the case and 
September 2007 and March 2010 supplemental statements of the 
case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  The Veteran was provided with a 
VA examination with an opinion as to his claim of entitlement to 
service connection for a bilateral knee disorder.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  Generally, 
service connection requires evidence of a current disability with 
a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Veteran contends that he had a chronic bilateral knee 
condition that began during service.  The service treatment 
records do not show any findings or complaints related to the 
knees.  On a written statement prepared by the Veteran in August 
2003 concerning the medical evaluation board (that was 
considering whether he was entitled to a medical discharge based 
on narcolepsy) the Veteran reported that he ran three times per 
week to stay in shape for the Air Force physical examination that 
was taken every year.  On the service separation examination in 
October 2003, the Veteran reported that his knees hurt after 
running or standing a long time.  

A VA examination in April 2004 noted the Veteran walked in a an 
upright posture with normal gait.  The musculoskeletal 
examination noted that all joints were normal.

An October 2006 VA outpatient record noted patellofemoral 
syndrome, left greater than right.  The examining physician 
stated that, based on the Veteran's current reported history of 
having knee pain in service and not before, that it was at least 
as likely as not that his patellofemoral syndrome was related to 
his military service.  A March 2007 outpatient record noted 
chondromalacia patella.


The Veteran has provided two lay statements from former service 
comrades who indicated that they recall the Veteran complaining 
of knee pains during service.  

Pursuant to the Board remand, a VA examination was conducted in 
November 2009.  The examiner reviewed the claims folder in 
conjunction with the examination.  At the examination, the 
Veteran reported that he fell off a bike in service and injured 
his knees.  He reported pain off and on since that time, worse 
with walking or other activity.  The Veteran stated that he had 
gained 40 pounds since leaving the military due to inactivity 
related to his knee pains.  Examination showed guarding against 
knee motion.  There was no edema, effusion, instability, redness, 
heat, or abnormal movement of the knees.  There was moderate 
weakness and peripatellar tenderness.  The Veteran walked with a 
stiff left knee due to pain and had limited motion of the right 
knee.  X-rays showed no significant bony abnormality; there were 
no arthritic changes of either knee.  The diagnosis was 
patellofemoral syndrome, bilateral knees.  

The examiner summarized the medical evidence of record including 
the October 2006 physician's opinion as well as the buddy 
statements, and stated that he had reviewed the medical board 
proceedings of 2003 for the Veteran's medical discharge; no 
mention was made of his knee conditions.  The examiner reviewed 
the service treatment records of 1999-2003 in great detail and 
noted that nowhere is there mention of any problems with the 
knees.  The examiner also noted that the report of the April 2004 
VA examination showed all joints normal and the Veteran walked 
with a normal gait.  Given that evidence, the examiner concluded 
that the Veteran's current knee condition, patellofemoral 
syndrome bilateral knees, was not caused by or a result of active 
military service nor is it related to any inservice disease or 
injury.

Given the evidence of record, the Board finds that service 
connection for a bilateral knee disorder is not warranted.  

The Veteran's statements that he suffered a knee injury in 
service are credible and the Veteran is competent to describe an 
injury he suffered.  Although the Veteran's statements are 
credible and the Veteran is competent to describe symptoms of an 
illness, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay 
testimony is competent as to symptoms of an injury or illness, 
which are within the realm of personal knowledge), but as it does 
not necessarily follow that there is a relationship between the 
current bilateral patellofemoral syndrome and the continuity of 
symptomatology that the Veteran avers (and the knee pain noted at 
separation from service), and the determination as to the 
presence or diagnosis of such a disability therefore is medical 
in nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 

For service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 1154, 
lay evidence can serve to support a claim for service 
connection.  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person. 38 C.F.R. § 3.159.

And lay evidence can be competent and sufficient to establish a 
diagnosis when (1) a layperson is competent to identify the 
medical condition, noting, in a footnote, that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer; (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159. 

Although the Veteran is competent to describe symptoms of knee 
pain, which he can observe, the diagnosis of patellofemoral 
syndrome is based on history and clinical findings, which are 
interpreted by a person who is qualified through education, 
training, or experience to offer a medical diagnosis, statement, 
or opinion.  As a lay person, the Veteran is not qualified, that 
is not competent, through education, training, or experience to 
offer a diagnosis that requires the correlation of history and 
clinical findings to a disease process.  

Where, as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, or there 
is a question of medical causation, that is, medical evidence of 
an association or link between patellofemoral syndrome, first 
diagnosed after service, and an injury, disease, or event in 
service, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to substantiate 
the claim.

Here, while the Veteran's service separation examination noted 
complaints of knee pain, the service treatment records show no 
findings of knee pathology, and as noted above, four months prior 
to his separation from service, the Veteran reported that he ran 
three times per week.  Additionally, the VA examination conducted 
in April 2004 found no joint problems and the Veteran had no gait 
problems at that time.  Thus, the objective record conflicts with 
the Veteran's contentions regarding continuity of symptomatology.  

The October 2006 VA outpatient physician stated that based on the 
Veteran's reported history of having knee pains during service, 
it was at least as likely as not that his current patellofemoral 
syndrome was related to military service.  No further rationale 
was provided for this statement, which did not reflect a review 
of the record and in particular the April 2004 VA examination 
report.  

The November 2009 VA examiner's opinion, which followed a 
thorough review of the record, found that the current knee 
condition was not caused by or a result of service or an 
inservice injury.  Because this examiner's opinion included a 
thorough discussion of the medical and lay evidence of record, 
and pointed out the normal findings on the April 2004 VA 
examination as well as the lack of objective evidence of knee 
pathology during service, the Board finds that it outweighs the 
October 2006 statement which was not based on such review and 
evaluation of the full record.  Greater weight may be placed on 
one medical professional's opinion over another's depending on 
factors such as reasoning employed by the medical professional, 
and whether or not and to what extent they review prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  In addition to noting the lack of knee pathology in the 
service treatment records, the examiner noted that the April 2004 
VA examination revealed normal joints.  Thus, the lack of 
contemporaneous medical evidence in service was not 
determinative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  Accordingly, the Board finds this opinion more 
probative on the issue of whether the Veteran's current bilateral 
knee pathology is related to active service.

In light of the aforementioned, the Board concludes that service 
connection for a bilateral knee disability must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


